June 15, 2007


Ms. Rosemary Conrad-Sandoval
Roerig, Oliveira & Fisher, L.L.P.
10225 North 10th Street
McAllen, TX 78504


Mr. Scott T. Clark
Adams & Graham, L.L.P.
P.O. Drawer 1429
Harlingen, TX 78551-1429
Honorable Arnoldo Cantu Jr.
Judge, Hidalgo County Court #5
100 North Closner
Edinburg, TX 78539

RE:   Case Number:  06-0878
      Court of Appeals Number:  13-06-00458-CV
      Trial Court Number:  CL-05-3167-E

Style:      IN RE  ALLSTATE COUNTY MUTUAL INSURANCE COMPANY AND DAVID
      GONZALEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8(c), without hearing oral argument,  the  Court  conditionally
grants the petition for writ of mandamus.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Esther      |
|   |Cortez          |
|   |Mr. J. D.       |
|   |Salinas III     |
|   |Ms. Cathy       |
|   |Wilborn         |